JUSTICE GABRIEL,
concurring in the judgment.
1183 For the reasons set forth in my concurrence in People in the Interest of E.G., 2016 CO 19, ¶¶ 37-56, 368 P.3d 946 (Gabriel, J., concurring), I believe that in an appropriate case, a defendant's due process right to a fair trial requires that he or she be given the right to access a crime seene that is under a third party's control and that in such a case, the court is empowered to order access to the erime seene through its inherent right to enforce its jurisdiction.
[14 Accordingly, in my view, the defendant, Saul Chavez, had a due process right to access the crime scene in this case, subject to three conditions. First, he had to give notice to the alleged victim and to the People of his request for access, and both the alleged vie-tim and the People had to be given an opportunity to be heard with respect to his request. Id. at ¶ 48 (Gabriel, J., concurring). Second, he had to establish (1) a substantial basis for believing that the proposed inspection and observation would produce evidence that was relevant and material to his defense or that would allow him meaningfully to defend against the pending charges and (2) that his right of access was not outweighed by the alleged victim's constitutional right to privacy. Id. Third, any right of access would be subject to such reasonable limitations and restrictions as the trial court may deem nee-essary, including time limits for the inspection, restrictions as to where within the premises the defense team may investigate, and limits as to who may participate in the inspection (e.g., defense counsel and an expert or investigator but not Chavez himself). Id.
{15 Here, I do not believe that Chavez satisfied this standard. He did not specify why the evidence sought was necessary to his defense. Nor did he explain with any gpeci-ficity why viewing and photographing the crime seene was necessary. To the contrary, his request asserted no more than that statements made by the alleged victim and unspecified information available to him were somehow contradictory, such that he needed to be able to compare the alleged victim's account with the physical residence and evidence contained therein. In my view, such general and conclusory assertions were insufficient to overcome the alleged victim's right to privacy, particularly when, as here, the People showed that the alleged victim had chosen not to share the cireumstances of the claimed assault with family members who lived in the home with her.
[ 16 I am not persuaded otherwise by Chavez's suggestion that access to the crime scene was necessary to allow him to explore the sound dynamics in the home. Chavez did not make this argument until he responded in the trial court to the People's motion for reconsideration, in which the People had pointed out that Chavez's request for access was devoid of any specifics or supporting information. In my view, even if Chavez's belated argument could properly be considered, it was again too general and conclusory to overcome the alleged victim's undisputed right to privacy.
' 17 For these reasons, like the majority, I would make the rule absolute, but I would do so on different grounds. I therefore respectfully concur in the judgment only.